PER CURIAM.
Appellant raises a number of challenges to his convictions and sentences for robbery with a firearm and possession of a firearm by a convicted felon. We find it unnecessary to reach the Confrontation Clause challenge that appellant raises regarding the admission of testimony by a DNA analyst because any error was harmless. We affirm his convictions without further comment. However, we reverse and remand for resentencing consistent with the direction set out in Williams v. State, 186 So.3d 989, 991 (Fla.2016).
WOLF, LEWIS, and OSTERHAUS, JJ., concur.